Citation Nr: 0616611	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-19 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a left shoulder disability.

2.  Entitlement to an increased evaluation for a right 
shoulder disability, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Detroit, Michigan.  
These actions denied the veteran's request for a disability 
evaluation in excess of 20 percent for a right shoulder 
disability and denied the veteran's request to reopen his 
claim for entitlement to service connection for a left 
shoulder disability.  

In May 2006, a video conference hearing on appeal was held 
before the undersigned, who is the Veterans Law Judge 
designated by the Chairman to conduct that hearing.  38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.

The issues being remanded are addressed in the REMAND portion 
of the decision below and they are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on the part 
of the veteran.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in the decision portion 
of this Decision/Remand has been obtained by the RO.

2.  Service connection for a left shoulder disability was 
denied by the RO in a rating action dated December 1970.  It 
was determined in that decision that the veteran did not have 
an actual, ratable left shoulder disability, and as such, 
service connection could not be granted.

3.  The evidence received subsequent to the December 1970 RO 
rating action includes medical treatment records, VA 
examination reports, written statements made by the veteran, 
and testimony before the Board.  This evidence does raise a 
reasonable possibility of substantiating the veteran's claim 
of service connection for a left shoulder disability.


CONCLUSIONS OF LAW

1.  The December 1970 rating decision denying entitlement to 
service connection for a left shoulder disability is final.  
38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1970); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been submitted, and the 
claim for entitlement to service connection for a left 
shoulder disability has been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) became effective in November 2000.  This liberalizing 
legislation is applicable to all claims for VA benefits, to 
include claims to reopen previously denied claims of service 
connection.  Besides eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c) (2005).  In August 2001, VA 
issued regulations to implement the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005)).  The amendments, 
which apply only to claims governed by Part 3 of the Code of 
Federal Regulations, were effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which was made 
effective August 29, 2001.  Special provisions apply to 
claims to reopen finally adjudicated claims filed after 
November 9, 2000, and provide in some circumstances for VA to 
obtain additional service department evidence or medical 
records.

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2004)).  Because the veteran's request 
to reopen the previously denied claim of service connection 
for a left shoulder disability was received in June 2003, 
these regulatory provisions apply.  The Board observes, 
however, that the VCAA appears to have left intact the 
requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 (West 2002).  It is 
specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  38 
U.S.C.A. § 5103A(f) (West 2002 & Supp. 2005).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for a left shoulder 
disability, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the appellant's 
claim.  This is so because the Board is taking action 
favorable to the appellant in reopening the veteran's 
service-connection claim for a left shoulder disability, and 
the decision at this point poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In August 1970, the veteran submitted a claim to the VA 
asking that service connection be granted for a left shoulder 
disability.  Said claim was submitted with his petition for 
benefits for a right shoulder disability.  He contended that 
both shoulders were injured during his service in the 
Republic of Vietnam when he was involved with a tractor 
accident.  

Following the presentation of his claim, the veteran 
underwent a VA medical examination in November 1970.  
Comments were provided with respect to the left shoulder.  
Specifically, while the doctor acknowledged that the veteran 
had been seen for shoulder pain while in service, the doctor 
reported that the veteran then did not have a current 
disability of the left shoulder.  The results were sent to 
the RO, which, in turn, issued a decision in December 1970.  
The RO found that the evidence did not show the presence of a 
left shoulder disability, and as such, service connection was 
not warranted.  The veteran was notified of the decision but 
he did not appeal.  Hence, that decision became final.

In June 2003, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, in which he complained about a 
disability of the left shoulder.  The veteran submitted 
additional documents and provided testimony before the Board 
in which he stated that he had continued to experience pain 
and discomfort in the left shoulder.  He stated that the 
shoulder appeared to be "weak" and that it ached.  

The veteran's file was reviewed and in February 2004, the RO 
concluded that the veteran had not submitted new and material 
evidence sufficient to reopen his claim.  The veteran was 
notified and he has appealed to the Board for review.

As noted above, the matter of the veteran's entitlement to 
service connection for a left shoulder disability has been 
the subject of an adverse prior final decision.  As a result, 
service connection for this disorder may now be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2005).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

As reported above, a December 1970 rating decision denied the 
veteran's claim seeking entitlement to service connection for 
a left shoulder disability.  The basis for the denial was 
that an actual left shoulder disability had not been 
diagnosed.  The veteran was notified of that decision but he 
did not perfect his appeal; hence, they became final.  38 
U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1970); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

When the RO denied service connection, it based its decision 
on the veteran's service medical records, the veteran's 
application for benefits, and a VA medical examination of the 
veteran.  In making its decision, the RO concluded that there 
was no evidence showing that the veteran actually had the 
claimed disability.  Since then, the veteran has submitted 
written statements, he has provided testimony before the 
Board, and he has proffered private and VA medical treatment 
records.  A VA Compensation and Pension Examination of the 
left shoulder has not been accomplished.  

This evidence is new.  It was not of record prior to December 
1970.  This evidence is material because it does substantiate 
a previously unestablished fact.  The evidence does suggest 
and insinuate that the veteran has some type of disability of 
the left shoulder.  That is, treatment records insinuate that 
the veteran suffers from restriction of motion of the left 
shoulder and may possibly have arthritis of the shoulder.  
Moreover, the treatment records are replete with complaints 
of pain in both shoulders for which the veteran has received 
some type of treatment.  Hence, it is the conclusion of the 
Board that this evidence is material because it does relate 
to a previously unestablished fact necessary to substantiate 
the claim.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for a left shoulder disability is 
reopened.

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2005).  
Hence, the claim will be remanded for the purpose of 
obtaining a medical determination concerning the etiology of 
the appellant's current left shoulder disability.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left 
shoulder disability.  To this extent, the appeal is granted.


REMAND

As a result of the Board's action, that of reopening the 
appellant's claim for entitlement to service connection for a 
left shoulder disability, the VA has a duty to obtain a 
medical examination or opinion when such examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  In this 
instance, a thorough and contemporaneous medical examination 
which takes into account the records of prior medical 
orthopedic treatment records of the left shoulder so that the 
disability evaluation will be a fully informed one should be 
accomplished in regards to the appellant's claim for service 
connection for a left shoulder disability.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991). 

Additionally, in conjunction with his claim for an increased 
evaluation for a right shoulder disability, the veteran 
underwent a VA examination in July 2003.  The purpose of that 
examination was to obtain medical evidence cataloging the 
symptoms and manifestations produced by the service-connected 
disability, and to use those results in determining whether 
an increased rating should be assigned.  A review of the 
examination indicates that the examiner did not specifically 
comment on any functional loss in accordance with DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  That is, a review of the 
examination report does not show the effects of the 
disabilities upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination.

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2005).  Because this has not been accomplished and because 
the DeLuca information has not been obtained and included in 
the claims folder, the Board believes the appellant should 
undergo additional medical examinations in order to obtain 
additional medical evidence and to resolve any previous 
unclear findings that may exist concerning the service-
connected disability at issue.  Green v. Derwinski, 1 Vet. 
App. 121 (1991) (fulfillment of the statutory duty to assist 
"includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
38 C.F.R. § 4.2 (2005) ("if the [examination] report does 
not contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (2005) (the examiner must give 
a "full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.  A new examination in which the results show 
the effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination, will be in accordance with 
DeLuca and the VCAA, will provide the Board with a basis to 
either agree or refute the veteran's various assertion, and 
will provide the VA with a more complete picture of the 
veteran's service-connected right shoulder disability.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC/RO for the following development:

1.  The AMC/RO should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2004 for both shoulder 
disabilities, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the AMC/RO 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2005).

2.  The AMC/RO should arrange for an 
examination of both shoulders of the 
veteran by an orthopedist.  The purpose 
of this examination is to ascertain the 
etiology of the veteran's left shoulder 
disability and to discover the severity 
of the service-connected right shoulder 
disability.  The claims folder, including 
any documents obtained as a result of 
this Remand, should be made available to 
the examiner for review before the 
examination.  The examination report 
should consider all findings necessary to 
evaluate the claim and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.

The examiner is asked to express an 
opinion concerning the etiology of the 
left shoulder disability.  The examiner 
is asked to state whether it is at least 
as likely as not that any such disorder 
is related to any in-service disease or 
injury or to his service in general.  The 
examiner should comment on whether any 
change in use or the favoring of the 
service-connected right shoulder would 
have affected the left shoulder.  

Additionally, the right shoulder should 
be examined for degrees of range of 
motion and any limitation of function of 
the parts affected by limitation of 
motion.  The examiner should also be 
asked to include the normal ranges of 
motion of the shoulder.  Moreover, the 
examiner should be requested to determine 
whether the right shoulder exhibits 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or on use.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2005); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the AMC/RO should readjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the appellant's representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


